HAWEEY, District Judge
(orally). This court has jurisdiction over the parties plaintiff and defendant in this action by reason of the diversity of their citizenship and the amount in controversy. The *536residence of the petitioners and the amount of their interests are therefore immaterial. The objections 2 and 3 are without merit.
Whether, petitioners can jointly unite in an application to intervene in relation to their separate claims against the estate of R. M. Clarke, deceased, is certainly doubtful (Rhoades v. Pennsylvania Co. [C. C.] 93 Fed. 533); but this objection could be easily obviated by an amendment, and the question will not bé discussed.
There are other matters of much greater importance presented by the objections, which reach the merits, and cannot be overlooked, viz., whether pétitioners can maintain their right of intervention in this action without first bringing suit in the state court to annul the settlement of the estate of R. M. Clarke, deceased, and to set aside the discharge of Mrs. Clarke as the administratrix thereof. That is a matter over which this court has no jurisdiction. Unless that decree of -the state court is set aside, petitioners are not in a situation to intervene. The decree of the state court is final, and it certainly cannot be collaterally attacked in the action before this court. The conclusive character of such settlements necessarily flows from the judicial nature of the proceedings. The doctrine of res judicata is applicable. It would be unreasonable, and contrary to judicial principles, to have another court allow matters to be again questioned “which a court of competent jurisdiction has once decided.” This court could not, therefore, grant the relief petitioners ask for upon the present condition of the pleadings by investigating the facts as to whether the interest in the Rocco-Homestake claim belonged to the estate of R. M. Clarke, and, if so, whether it was wrongfully, illegally, or fraudulently withheld by the administratrix from the legitimate assets of the estate.
The settlement of estates is provided for by statute. It is the province of the court invested with probate powers to pass upon final accounts and determine judicially what assets the executor or administrator is chargeable with and to what credits he is entitled; and it necessarily results from this authority that the decision of any question upon which there was an issue between the parties becomes an adjudication thereof, which cannot be impeached except in a direct proceeding, by appeal, or for fraud. 2 Woerner, Adm’n, § 502. It is unnecessary to quote authorities upon this subject. It is sufficient simply to refer to the provision of the statute of Nevada, which declares that “the settlement of an account and the allowance thereof by the court shall be conclusive against all persons in any way interested in the estate, saving, however, to all persons laboring under any legal disability their rights to proceed against the executor or administrator” within a specified time. Cutting’s Comp. Ann. Raws Nev. § 2977. The general averment that petitioners “have an interest in the matter in litigation in above-entitled cause, and an interest against both of the parties to said cause,” is, of itself, a mere conclusion of law. Whether they have such an interest in the litigation must be determined from the facts stated in their petition. To entitle petitioners to intervene, they must have such an interest in the matter in litigation that they would either gain or lose by the direct legal operation and effect of the judgment which might be *537rendered in the suit between the original parties. The interest must be that created by . a claim to the demand, or some part thereof, in the action or suit, or a claim to or lien upon the property, or some part thereof, which is the subject of litigation. Section 3693, Cutting’s Comp. Ann. Laws Nev.; Harlan v. Mining Co., 10 Nev. 92; Lombard Inv. Co. v. Seaboard Mfg. Co. (C. C.) 74 Fed. 325; Smith v. Gale, 144 U. S. 509, 518, 12 Sup. Ct. 674, 36 L. Ed. 521; 17 Am. & Eng. Enc. Law, 181, and authorities there cited. A judgment in favor of the plaintiff in the action in her individual name against the Eureka County Bank would not place petitioners in a position either to “gain or lose by the direct legal operation and effect of the judgment which might be rendered in the action between the original parties.” It is apparent that a judgment therein in favor of the bank would not have any 'such an effect. Petitioners, under their pleadings, have no lien upon the property, and no'interest therein which, under the provisions of the statute, entitles them to intervene. Where there is no statement of any fact which entitles petitioners to intervene, the petition must be taken the same as a complaint which fails to state facts sufficient to constitute a cause of action, and an objection to its sufficiency may be taken at any time. It is proper to add that the petitioners seek to set up equitable rights in an action at law, which cannot be done in this court. This principle is too well settled to require citation of authorities.
The objections, as noted herein, are sustained. If petitioners desire to amend their pleadings, leave will be given to do so.